                  IN THE WESTERN DISTRICT COURT OF MISSOURI

RENA M. CHILDS, Personal Representative of the )
Estate of Bryan E. Hill, a/k/a Brionna Hill,   )
                                               )
                         Plaintiff,            )
                                               )
v.                                             )
                                               )
MATTHEW BRUMMETT                               )
(in his official and individual capacity)      )   Case No: 4:20-cv-00814
Serve: 1125 Locust Street                      )
Kansas City, Missouri 64106                    )
                                               )
And                                            )
                                               )   JURY TRIAL DEMANDED
CHARLES PRICHARD                               )
(in his official and individual capacity)      )
Serve: 1125 Locust Street                      )
Kansas City, Missouri 64106                    )
                                               )
And                                            )
                                               )
THE KANSAS CITY BOARD OF                       )
 POLICE COMMISSIONERS,                         )
Comprised of its members as follows:           )
                                               )
And                                            )
                                               )
COMMISSIONER DON WAGNER, PRESIDENT )
(in his official capacity)                     )
Serve: 1125 Locust Street                      )
Kansas City, Missouri 64106                    )
                                               )
And                                            )
                                               )
COMMISSIONER MARK TOLBERT                      )
VICE PRESIDENT                                 )
(in his official capacity)                     )
Serve: 1125 Locust Street                      )
Kansas City, Missouri 64106                    )
                                               )
And                                            )
                                               )
COMMISSIONER CATHY DEAN, TREASURER )
(in her official capacity)                     )




         Case 4:20-cv-00814-RK Document 1 Filed 10/09/20 Page 1 of 16
Serve: 1125 Locust Street                             )
Kansas City, Missouri 64106                           )
                                                      )
And                                                   )
COMMISSIONER NATHAN GARRETT,                          )
MEMBER                                                )
(in his official capacity)                            )
Serve: 1125 Locust Street                             )
Kansas City, Missouri 64106                           )
                                                      )
And                                                   )
                                                      )
MAYOR QUINTON LUCAS, MEMBER                           )
(in his official capacity)                            )
Serve: 1125 Locust Street                             )
Kansas City, Missouri 64106                           )
                                                      )
And                                                   )
                                                      )
RICHARD SMITH, CHIEF OF POLICE                        )
(in his official and individual capacity)             )
Serve: 1125 Locust Street                             )
Kansas City, Missouri 64106                           )
                                                      )
                                                      )
                       Defendants                     )

                                             COMPLAINT

       Plaintiff, Rena M. Childs, Personal Representative of the Estate of Bryan E. Hill (a/k/a

Brionna Hill), by and through her undersigned attorneys of record, and for her cause of action against

Defendants, states and alleges as follows:

                                              PARTIES

       1.      Plaintiff is the Personal Representative of the Estate of Bryan E. Hill (a/k/a Brionna

Hill). Because Bryan E. Hill identified as a woman, and in honor of him, all references to Bryan

E. Hill will hereafter be to Brionna Hill and all pronouns will be in the feminine form.

       2.      Defendants are residents of the City of Kansas City in the State of Missouri.



                                                  2

            Case 4:20-cv-00814-RK Document 1 Filed 10/09/20 Page 2 of 16
        3.      At all relevant times in this Complaint, Defendants Prichard and Brummett were

duly sworn police officers with the Kansas City Missouri Police Department, acting within the

course and scope of their employment with the Kanas City Missouri Board of Police

Commissioners, and acting in concert to detain, use more force than was reasonably necessary

against, use unconstitutional amounts of force against, assault and batter Brionna Hill.

        4.      Richard Smith, at all times relevant hereto, was the Chief of Police for the Kansas City

Missouri Police Department. On information and belief, Defendant Smith has final policymaking

authority regarding law enforcement operations of the Kansas City Missouri Police Department, and

primary responsibility for administration of activities and services of the Kansas City Missouri Police

Department and for the training and supervision of Kansas City Missouri Police Department

personnel. In addition, Defendant Smith participated personally in the acts and omissions giving rise

to this suit and/or failed to intervene to stop such acts and omissions. Defendant Smith is sued in his

official capacity as Police Chief and in his individual capacity.

        5.      The Kanas City Missouri Board of Police Commissioners (“the Board”) is the

governing body with the responsibility and duty of overseeing the actions of the Kansas City Missouri

Police Department and its officers. The Board is given its authority pursuant to Missouri statute and

can sue and be sued by and through its members in their respective official capacities, specifically

Defendants Wagner, Tolbert, Dean, Garrett, and Lucas.

        6.      The Board, by and through its members, is liable for damages caused by their

respective employees and officers’ intentional, wrongful, reckless and negligent acts, errors and/or

omissions while the employees and officers were acting under color of state law and while they were

acting within the course and scope of their employment with the Board and its members.

        7.      At all relevant times in this Complaint, Defendants were acting under color of law.



                                                    3

             Case 4:20-cv-00814-RK Document 1 Filed 10/09/20 Page 3 of 16
        8.      Plaintiff brings this action pursuant to 42 U.S.C. § 1983 to redress the violation of

Brionna Hill’s rights afforded her by the United States Constitution.

        9.      The conduct alleged in this Complaint violated clearly established federal and state

protected rights of which every reasonably competent and prudent official in Defendants’

respective positions would have, or should have, been aware. As to Defendants’ actions, errors

and omissions toward Brionna Hill, there was no objectively reasonable reliance on existing law.

                                 JURISDICTION AND VENUE

        10.     This Court has jurisdiction of this action pursuant to 28 U.S.C. §§ 1331 and 1367.

Defendant’s acts, omissions, and wrongful conduct violates civil rights protected by the federal

constitution and are actionable herein pursuant to 42 U.S.C. § 1983.

        11.     Venue is proper under 28 U.S.C. § 1391(b) because all parties reside in this judicial

district and the events giving rise to the claims asserted herein occurred with the district.

              FACTS: USE OF UNCONSTITUTIONAL AND EXCESSIVE FORCE

        12.     On May 24, 2019, Brionna Hill was on the sidewalk in front of 1319 Brush Creek,

Blvd, Kansas City, Jackson County, Missouri.

        13.     Defendants chose to seize and arrest Brionna Hill for trespassing.

        14.     Brionna Hill was not trespassing at the time of her detainment.

        15.     Defendants, unprovoked, struck Brionna Hill and took her to the ground. Once on

the ground, defendants used excessive and unconstitutional force to place handcuffs on Brionna

Hill.

        16.     Defendants continued to use excessive and unconstitutional force by placing their

knees and elbows on Brionna Hill’s neck to pin her to the ground, restricting her airway in the

process. All told, Defendants pinned Brionna Hill down with their knees on her neck for greater

than 8 minutes and 46 seconds (ie. compare to George Floyd’s death).
                                               4

             Case 4:20-cv-00814-RK Document 1 Filed 10/09/20 Page 4 of 16
       17.     Defendants continued to use excessive and unconstitutional force by violently

slamming Brionna Hill’s face and head on the concrete multiple times and then leaving her face

smashed against the hot concrete.

       18.     While Brionna Hill was handcuffed with her arms behind her back, Defendants

continued to use excessive and unconstitutional force by raising and twisting her arms upward in

unnatural positions, all while Brionna Hill writhed and moaned in pain and called out for help.

       19.     Brionna Hill’s cries for help were ignored by Defendants, who did not render aid

or call an ambulance.

       20.     Brionna Hill was not struggling or physically resisting at any time during

Defendants’ use of excessive and unconstitutional force.

       21.     Defendants, performing for the microphone of their dash camera, knowing that the

dash camera was pointed away from them, and unaware that they were being videotaped by a good

Samaritan, told Brionna Hill to stop resisting, despite the fact she was obviously not resisting.

      FACTUAL ALLEGATIONS: THE BOARD’S AND CHIEF SMITH’S FAILURES

       22.     At all times material herein, the Board's and Smith’s practice, so well settled as to

constitute custom or usage with force of law, was to approve, ratify, and defend the use of deadly

force by Kansas City Missouri Police Department police officers regardless of whether

circumstances raised questions about whether there had been any actual, immediate threat to safety

by: (1) failing to discipline, criticize or seek to change such conduct; (2) consistently and

systematically failing to genuinely question or investigate the propriety of such conduct; and (3)

consistently and systematically working to hide and protect from public disclosure the identity and

role of officers involved in such conduct




                                                 5

          Case 4:20-cv-00814-RK Document 1 Filed 10/09/20 Page 5 of 16
        23.     The Board's and Smith’s training and supervision deficiencies contributed to the

pattern and practice of the use of excessive and unreasonable force.

        24.     The Board and Kansas City Missouri Police Department effectively discouraged

de-escalation tactics as a means of approaching and interacting with persons in order to bring a

stressful situation under control, even in the absence of any show of force or threat of force from

the person involved.

        25.     The Board’s, Smith’s and Kansas City Missouri Police Department policies and

training in effect at the time of Plaintiff’s receipt of unconstitutional and excessive force

demonstrated deliberate indifference to the rights of the inhabitants of Kansas City, Missouri.

        26.     These actions, omissions, policies, practices, procedures, patterns, decisions,

orders, and customs of the Board and Smith’s described in this Complaint were the cause, were

the contributing cause and/or were the moving force behind the constitutional and other violations

described in this Complaint. These actions, omissions, policies, practices, procedures, patterns,

decisions, orders, and customs are established, at least in part, by proof of knowledge of,

acquiescence in, or ratification of all of wrongful conduct explained in this Complaint.

        27.     The Board and Smith failed to adopt policies or train its officers in order to avoid

the use of force techniques used by Defendants Prichard and Brummett used as described herein.

This failure to act was the result of deliberate indifference to the rights of the inhabitants of Kansas

City, Missouri.

        28.     The Board's and Smith’s inadequate internal accountability measures, such as

waiting for litigation to be concluded before requiring Response to Resistance Reports to be

completed, Internal Affairs Unit to be notified, convening a Notable Event Review Panel, or

notifying police academy instructors of notable events, contributed to the pattern and practice of


                                                   6

           Case 4:20-cv-00814-RK Document 1 Filed 10/09/20 Page 6 of 16
excessive use of force by Kansas City Missouri Police Department officers, including the officers

involved in the use of unconstitutional and excessive force of Plaintiff.

       29.     The Board and Smith systematically fail to act reasonably to reconcile any

inconsistencies between the physical evidence, videotaped evidence and Defendants Prichard’s

and Brummett’ versions of the events concerning the use of force.

       30.     Defendant Smith, and the Board through its knowing acquiescence, ratified the

conduct of Defendant’s Prichard and Brummett, thus proving the existence of the policies and

customs set forth herein, by refusing to present the facts of their investigation to the Jackson

County Prosecutor’s office in a probable cause statement.

       31.     Among other polices, practices, patterns and/or customs, the Board, through its

then-Chief of Police, Defendant Smith, had adopted a policy, practice, pattern and/or custom at

the time of the assault and battery of Plaintiff that allowed Officers to employ the techniques and

tactics used by Defendants Prichard and Brummett as set forth herein, without retraining or

punishment or the fear of retraining or punishment.

       32.     The Board does not require supervising and/or internal affairs officers and/or

detectives to seriously and objectively review use of force incidents involving officers, particularly

objectively unconstitutional and excessive uses of force such as those committed by Defendants

Prichard and Brummett as set forth herein, even when videotaped.

       33.     The Board and Smith failed to provide its officers, including Defendants Prichard

and Brummett, with the operational guidance needed to limit the use of deadly force within the

boundaries of the Constitution of the United States of America and that failure was a moving force

behind the injuries inflicted on Brionna Hill.




                                                  7

          Case 4:20-cv-00814-RK Document 1 Filed 10/09/20 Page 7 of 16
          34.   Long before Brionna Hill was injured, the Board and Smith knew or should have

known that its practices and procedures would result in injuries to citizens.

          35.   The Board and Smith had actual or constructive notice that its action or failure to

act was substantially certain to result in constitutional violations and the Board and Smith

consciously and/or deliberately chose to disregard the risk of harm, as evidenced by the tortious

and unconstitutional conduct.

          36.   Information related to the injuries sustained by Brionna Hill was difficult to obtain

due to the Board's and Smith’s policy of creating a veil of secrecy surrounding the events set forth

herein.

          37.   Instead of honestly and fairly investigating the injuries to Brionna Hill, the Board’s

and the Kansas City Missouri Police Department’s efforts were immediately directed at creating

and continuing the narrative that Brionna Hill was resisting arrest and/or was dangerous to herself

or others. With the blessing and ratification of the Board and the Kansas City Missouri Police

Department, Smith refused to allow a probable cause statement to be issued to the Jackson County

Prosecutor, and in the press, Brionna Hill was needlessly vilified, causing irreparable harm to her

family, including but not limited to the Plaintiffs. These actions demonstrate the deliberate

indifference of the Board to the constitutional rights of the citizens of Kanas City, Missouri, which

actions were made with the Board’s acquiescence and/or ratification.

                                   COUNT I: 42 U.S.C. § 1983

     Unconstitutional Use of Excessive Force Against Defendants Prichard and Brummett

          38.   By this reference, Plaintiff hereby incorporates each and every allegation and

averment set forth in paragraphs 1 through 17 of this Complaint as though fully set forth herein.




                                                  8

            Case 4:20-cv-00814-RK Document 1 Filed 10/09/20 Page 8 of 16
       39.      The use of force by Defendants in seizing Brionna Hill was unreasonable under the

prevailing circumstances and thus violated her clearly established right not to be subjected to

unreasonable seizure guaranteed by the Fourth and Fourteenth Amendments to the United States

Constitution.

       40.      Defendants’ specific acts as set forth herein were objectively unreasonable.

       41.      The use of force of Defendants as afore-described was unreasonable, unlawful, and

unconstitutional in that Defendants used more force than was reasonably necessary under the

circumstances and said use of force was clearly excessive in that Defendants did not have probable

cause or a reasonable suspicion to believe that Plaintiff posed an immediate threat of physical harm

to Defendants, nor was she resisting arrest. Such force used was not reasonably necessary to

effectuate a detention and/or an arrest.

       42.      Additionally, kneeling on Brionna Hill’s neck as afore-described constituted deadly

force. Defendants were not in imminent danger of physical injury. Such force used was not

reasonably necessary to effectuate a detention and/or an arrest.

       43.      As a direct and proximate result of Defendants' actions, Brionna Hill suffered

severe, progressive, and permanent injuries including:

       a.       Asphyxia injuries,

       b.       Abrasions, contusions, and fractures to her nose and face;

       c.       Muscle and ligament strain in her arms and shoulders,

       d.       Severe pain,

       e.       Psychological fear and trauma,

       f.       Emotional and mental anguish,

       g.       Post-Traumatic Stress Disorder.


                                                  9

            Case 4:20-cv-00814-RK Document 1 Filed 10/09/20 Page 9 of 16
       44.     All of Brionna’s Hill's damages and injuries were permanent and progressive.

       45.     As a direct and proximate result of the afore-described unlawful and malicious

conduct by Defendants, all committed under color of law and under their authority as City of

Kansas City Missouri Police Department police officers, Plaintiff suffered grievous bodily harm

and was deprived of her right to be free from unreasonable seizure of her person and right to be

free from the use of excessive force, all protected by the Fourth and Fourteenth Amendments to

the Constitution of the United States and 42 U.S.C. §1983.

       46.     As a direct and proximate result of the malicious (actual), brutal, and outrageous

conduct of Defendants, Plaintiff suffered injuries and damages including those as more fully set

forth above.

       47.     The acts of Defendants, as afore described, were outrageous because of their evil

motives and/or their reckless indifference to the rights and well-being of Brionna Hill and were

wrongful without just cause or excuse. They were further intentional, wanton, actually malicious,

evil and oppressive, or involved reckless indifference to the federally protected rights of Plaintiff,

thus entitling Plaintiff to an award of punitive damages against Defendants

       48.     If Plaintiff prevails, she is entitled to an award of attorney fees pursuant to 42 U.S.C.

§ 1988.

                                   COUNT II: 42 U.S.C. § 1983

 Violative Policies, Practices, Customs, Patterns of Conduct and Procedure, Failure to Train
                    and Failure to Supervise Against Defendants Board and Smith

       49.     By this reference, Plaintiff hereby incorporates each and every allegation and

averment set forth in paragraphs 1 through 48 of this Complaint as though fully set forth herein.

       50.     The Board and Smith had in effect, both before and at the time of the events alleged

in this Complaint, policies, practices, and patterns of conduct and customs which operated to

                                                  10

          Case 4:20-cv-00814-RK Document 1 Filed 10/09/20 Page 10 of 16
deprive Brionna Hill of her constitutional rights.

       51.      The Board and Smith are liable under 42 U.S.C. § 1983 because they established

policies and practices that were intended to and did encourage, endorse, and reward their agents

and employees for violating the constitutional rights of Brionna Hill and other similarly situated

persons. At a minimum, the supervisors and the governmental agents were deliberately

indifferent to such constitutional violations.

       52.      The Board and Smith engaged in unlawful and unconstitutional policies, practices,

patterns of conduct and customs, all tantamount to policies, including, but not limited to the

following:

       a.       Violation and deprivation of constitutional rights as set out in this Complaint;

       b.       Inadequate training and instruction of employees on the proper use of police

       power, proper seizure, proper searches, use of deadly force, and investigation of alleged

       crime in the State of Missouri;

       c.       Inadequate supervision of employees as to the proper use of police power, proper

       seizure, proper searches, use of deadly force, and investigation of alleged crime in the state

       of Missouri;

       d.       Inadequate discipline of employees as to the proper use of police power, proper

       seizure, proper searches, use of deadly force, and investigation of alleged crime in the state

       of Missouri;

       e.       Inadequate supervision, training, and retention with resulting poor personnel

       decisions as to employees regarding the proper use of police power, proper seizure, proper

       searches, use of deadly force, investigation of alleged crime in the state of Missouri,

       engaging in foot chases based upon the word of two drunk white men;


                                                 11

            Case 4:20-cv-00814-RK Document 1 Filed 10/09/20 Page 11 of 16
f.       Abuse of police power and arrest power on citizens of the United States of

America;

g.       Acquiescence and ratification in and notice of the actions and omissions described

throughout this Complaint;

h.       Failure to prevent (by training, retraining and/or disciplining) law enforcement

officers’ use of excessive force while investigating alleged crimes allegedly committed by

citizens of the state of Missouri, as well as the failure to train officers to de-escalate

instead of escalating allegations of trespass and other alleged non-life threatening crimes

i.       Failure to take remedial action against a known pattern of misconduct by law

enforcement officers, both as to the law enforcement officers and as well as to the

underlying criminal case in which the misconduct has occurred – further denying citizens

of their constitutional rights and protections;

j.       Failure to take significant steps to prevent a known risk of wrongful arrest,

improper search, and wrongful use of deadly force;

k.       Taking aggressive law enforcement actions without first having met the standard

of probable cause;

l.       Tolerance of misconduct of law enforcement officers and failing to follow up and

properly and thoroughly investigate misconduct of law enforcement officers resulting in

the unreasonable seizure, wrongful use of deadly force on the innocent citizens of the

state of Missouri;

m.       Deliberate indifference to, and conscious disregard of, a high risk that law

enforcement officers would improperly use more force than is required and improperly

use deadly force in violation of Brionna Hill’s protected rights;


                                          12

     Case 4:20-cv-00814-RK Document 1 Filed 10/09/20 Page 12 of 16
n.       Inadequate training and instruction of employees charged with the supervision,

observation and care of detainees and alleged suspects, like Brionna Hill, and the duty to

maintain and keep such persons in a secure, humane, and safe condition and to avoid cruel

and unusual punishment, as well as punishment of detainees and suspects without due

process of law, which is barred by the Eighth and Fourteenth Amendments of the

Constitution of the United States;

o.       Inadequate supervision of employees charged with the supervision, observation

and care of detainees and suspects, like Brionna Hill, and the duty to maintain and keep

such persons in a secure, humane, and safe condition and to avoid cruel and unusual

punishment, as well as punishment of detainees and suspects without due process of law,

which is barred by the Eighth and Fourteenth Amendments of the Constitution of the

United States;

p.       Inadequate discipline of employees charged with the supervision, observation and

care of detainees and suspects, like Brionna Hill, and the duty to maintain and keep such

persons in a secure, humane, and safe condition and to avoid cruel and unusual

punishment, as well as punishment of detainees and suspects without due process of law,

which is barred by the Eighth and Fourteenth Amendments of the Constitution of the

United States;

q.       Inadequate supervision, training, and retention with resulting poor personnel

decisions as to employees charged with the supervision, observation and care of detainees

and suspects, like Brionna Hill, and the duty to maintain and keep such persons in a

secure, humane, and safe condition and to avoid cruel and unusual punishment, as well as

punishment of detainees and suspects without due process of law, which is barred by the


                                        13

     Case 4:20-cv-00814-RK Document 1 Filed 10/09/20 Page 13 of 16
       Eighth and Fourteenth Amendments of the Constitution of the United States; and

       r.       The implementation of a policies, practices or customs that allowed Defendant

       Smith to determine which episodes of force (also known as response to resistance) to

       investigate, notify the Internal Affairs Unit, notify the Police Academy, initiate a Notable

       Event Review Panel, and the allowance of Defendant Smith to determine when to suspend

       such actions during the pendency of civil litigation.

       53.      The Board and Smith ratified and implemented, before and during the time periods

of the events described herein this Complaint, each of the policies, practices, patterns of conduct

and customs listed in this Count. The Board’s and Smith’s custom/practice, so well settled as to

constitute custom or usage with force of law, authorizing the use of excessive and/or deadly force

whenever an officer perceived a theoretical threat rather than any actual threat, was a moving force

of the injuries sustained by Brionna Hill. Additionally and alternatively, at all times material

herein, the Board’s and Smith’s widespread custom/practice, so well settled as to constitute

custom or usage with force of law, was to always approve, ratify and defend the use of excessive

and/or deadly force by Kansas City Missouri Police Department police officers regardless of

whether circumstances raised questions about whether there had been any actual, immediate

threat to safety by: a) failing to discipline, criticize or seek to change such conduct; b) failing to

genuinely question or investigate the propriety of such conduct; c) working to hide and protect

from public disclosure the events of the incident and any possible incriminating evidence

following the incident; d) determining the use of excessive and/or deadly force was justified

regardless of the circumstances; and e) failing to utilize independent personnel outside the

employment of the Board to investigate incidents of the use of deadly force.

       54.      These interrelated policies, practices, patterns of conduct and customs, separately


                                                  14

            Case 4:20-cv-00814-RK Document 1 Filed 10/09/20 Page 14 of 16
and together, were intentionally implemented to deprive possible targets of criminal investigations

of their constitutional rights, or, at the very least, were implemented with a deliberate indifference

to the rights of possible targets of criminal investigation and seizure and were a direct and

proximate cause of and a moving force behind the Constitutional violations and injuries, as set

forth in this Complaint.

       55.     Plaintiffs are entitled to monetary relief.


       WHEREFORE, Plaintiff prays for judgment against Defendants, jointly and severally,

for compensatory damages in an amount to be reasonably determined by a jury and for punitive

damages in an amount determined by a jury to be sufficient to punish Defendants and deter

similar conduct by others in the same and similar situation, plus costs of this action, attorney’s

fees, and such other relief as the Court deems fair and appropriate under the circumstances.


                                   JURY TRIAL DEMANDED

         Plaintiff demands a jury trial under Federal Rule of Civil Procedure 38(b) on all issues
triable to a jury as a matter of right.


                                                       Respectfully submitted


                                                       David R. Smith, PC

                                                       /s/ David R. Smith
                                                       David R. Smith, No. 39088
                                                       4310 Madison Avenue, Suite 100
                                                       Kansas City, Missouri 64111
                                                       (816) 753-9393
                                                       Facsimile (816) 778-0957
                                                       david@dsmith-law.com




                                                  15

          Case 4:20-cv-00814-RK Document 1 Filed 10/09/20 Page 15 of 16
                                  s/James D. Walker, Jr.
                                  James Dean Walker Law, LLC #29778
                                  1656 Washington St. Suite 130
                                  Kansas City, Mo.64108
                                  (816) 474-8128
                                  Fax (816) 474-7411
                                  Jwalker@jamesdwalkerlaw.com

                                  ATTORNEYS FOR PLAINTIFF




                             16

Case 4:20-cv-00814-RK Document 1 Filed 10/09/20 Page 16 of 16
